DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites  a method for improving media content effectiveness, the method comprising: generating, by a processor-based system, an initial intermediate representation (IR) of a provided media content, wherein the initial IR specifies one or more editable elements of the provided media content; applying, by the processor-based system, edits to initial IR to generate a set of candidate IR variations; executing, by the processor-based system, a content creation application to create a set of candidate media contents based on the set of candidate IR variations, wherein each candidate IR variation results in creation of a corresponding candidate media content; executing, by the processor-based system, a content evaluation application to generate, for each candidate media content, (i) an effectiveness score, (ii) a confidence value, and (iii) a weighted effectiveness score based on the effectiveness score and the confidence value; and pruning, by the processor-based system, the set of candidate IR variations to retain a threshold number of the-candidate IR variations as surviving IR variations, wherein each of the surviving IR variations is associated with a candidate media content having a weighted effectiveness score that is greater than at least one of the weighted effectiveness scores generated by the content evaluation application.

The closest prior arts, Hwangbo et al US 2017/0185846, either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484